Citation Nr: 0725931	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  06-26 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to waiver of overpayment in the amount of 
$6,461.39.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1962 to December 
1963, and additional service with the Guam Army National 
Guard.

This matter comes before the Board on appeal from a December 
2005 decision by the Committee on Waivers and Compromises 
(Committee) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied the 
appellant a waiver of recovery of the overpayment at issue.

Initially, the Board notes that while the veteran contends 
that the RO had recently adjusted the total amount of the 
veteran's indebtedness down to $5,928.39, this is not 
reflected in the record, and in fact, the claims folder 
contains a January 2006 memorandum that confirms indebtedness 
in the amount of $6,461.39.


REMAND

In statements and testimony, the appellant has argued that VA 
was at fault for creating the overpayment in this manner by 
permitting the veteran to apply for dependents' educational 
assistance (DEA) benefits when the veteran was already in 
receipt of additional compensation for the dependents for 
which DEA benefits were being sought.  In effect, it is 
argued that the overpayment was the result of sole VA error.  
In such cases, 38 C.F.R. § 3.500(b)(2) must be considered 
which provides essentially that if there is an award of 
benefits due to sole VA error then the effective date of 
reduction or termination of benefits would be the date of 
last payment.  If sole VA error were to be found in this 
case, then there would be no overpayment of benefits 
recoverable from the veteran.  A debtor may dispute the 
amount or existence of a debt, which is a right that may be 
exercised separately from a request for waiver or at the same 
time.  See 38 C.F.R. § 1.911(c)(1) (2006).  An informal 
dispute as to the amount or existence of the debt is defined 
in the Department regulations as a communication in writing 
that questions whether the amount is accurate.  Id.

In light of the appellant's contentions, the RO must address 
the issue of the amount of the overpayment in concert with 
the waiver claim.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991); Smith v. Derwinski, 1 Vet. App. 267 (1991).  The two 
issues are inextricably intertwined because adjudication of 
the issue of the amount of the debt may affect the merits and 
outcome of an adjudication of the waiver issue.  This is 
because a grant or denial of a waiver presupposes the 
propriety of the creation of the overpayment in the first 
instance.  Cf. Narron v. West, 13 Vet. App. 223 (1999); see 
also Parker v. Brown, 7 Vet. App. 116 (1994)(finding that a 
claim is intertwined only if the RO would have to reexamine 
the merits of any denied claim which is pending on appeal 
before the Board).  

The Board further finds that prior to its adjudication of the 
issue of the propriety of the overpayment, the RO should take 
appropriate steps to obtain all documents that relate to the 
processing of the veteran's claims for education benefits 
since 2001.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the appellant's claim 
concerning the amount and propriety of 
the creation of the overpayment to 
include the question of whether the 
erroneous payment of benefits was 
solely due to VA error under the 
provisions of 38 C.F.R. § 3.500(b)(2).  
In making this determination, the RO 
should undertake such development as is 
necessary in order to adjudicate the 
issue and address the specific 
contentions raised by the appellant.  
This development should at least 
include locating any additional 
pertinent documents that relate to the 
processing of the veteran's claims for 
education benefits since 2001 to 
include obtaining any separate 
education folder that might be 
available.  Other regional offices that 
participated in the processing of his 
claims for benefits should also be 
contacted for relevant documents.  

2.  Thereafter, if it is determined that 
there still is an overpayment of 
benefits, the question of waiver of 
recovery of the overpayment should then 
be readjudicated.  If any of the issues 
involved in this appeal remain denied, 
the appellant should be provided an 
appropriate supplemental statement of the 
case and allowed an appropriate period 
for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



